Action to recover interest upon a certain verdict rendered in condemnation proceedings instituted by Wateree Power Company, to acquire the right to flood the lands of the Haigs, in the construction and maintenance of a dam for water power development. *Page 334 
The facts are undisputed and are as follows:
In May, 1917, the power company, contemplating the erection of a dam across Wateree (Catawba) River, at a point where the back water would flood the lands of the Haigs, instituted, as they had the right by statute to do, condemnation proceedings before the Clerk of the Court of York County, for the purpose of acquiring the necessary easement over said lands. A jury was impaneled under the condemnation statute, and on November 6, 1917, rendered a verdict fixing the amount of compensation to be paid by the power company to the owners of land at $30,000. The power company appealed to the Court of Common Pleas, where the issue was tried de novo, resulting in a verdict of $23,500, on March 7, 1918. On April 8, 1918, the attorneys for the owners of the land, without notice to the power company, entered up judgment upon this verdict, in the Clerk's office. Both parties appealed to the Supreme Court from said verdict, but neither appeal was perfected. On February 3, 1919, the parties arrived at what is termed a "provisional settlement" by which the amount of the verdict was accepted by the power company and paid by them to the owners, with the stipulation that the question of interest upon the award should be submitted to the Court for decision.
On January 31, 1920, this action was instituted by the owners for the purpose of settling the controversy reserved as to interest. The plaintiffs contend that they are entitled to interest on $23,500, the amount of the verdict of March 7, 1918, from November 7, 1917, the date of the award by the Clerk's jury, to February 3, 1919, the date of the payment by the power company, or, if not, to interest upon the $23,500 from March 7, 1918, to February 3, 1919. The defendant contended that no interest at all should be collected, for the reason that they did not take possession of the easement until after they had paid the award of $23,500 on February 3, 1919. *Page 335 
The case came on for trial before Circuit Judge McIver upon an agreed statement of facts, of which the foregoing is an abstract, but which will be reported in full. As a part of the agreed statement there was submitted an affidavit of the company's engineer, which showed that the property was taken over on March 6, 1919, in preparation for the reservoir; that the dam was completed and for the first time closed in, during the month of October, 1919, prior to which time no water was ponded on the Haig property.
Judge McIver, in a decree dated October 8, 1920, held that the verdict of March 7, 1918, embraced all damages accrued up to that time, including all interest charges; that that verdict was entitled to rank as an adjudication upon which a judgment could be entered, and that such judgment bore interest from that date, March 7, 1918, to February 3, 1919, the date of the payment by the power company; that at any rate it represented a sum ascertained, and as such bore interest. He accordingly rendered judgment in favor of the plaintiffs for $1,485; the interest from February 3, 1919, to the date of Judge McIver's decree, October 8, 1920, apparently having slipped through the net. From this decree the power company has appealed.
There is no appeal from so much of the decree as holds that the award of March 7, 1918, does not draw interest from November 7, 1917. The appeal is accordingly limited to the adjudication that it draws interest from its date to February 3, 1919.
The respondents contend that they were entitled to enter judgment upon the verdict in the Court of Common Pleas, and that as such it bore interest from the date of such entry. Whether the verdict was such an adjudication of the rights of the parties as warranted the entry of a judgment upon it depends upon the question whether or not there was an absolute obligation at that time upon the *Page 336 
power company to take the property so condemned and to respond to the award. "A judgment is the final determination of the rights of the parties in the action." Code, § 304. It seems clear that if the condemnor, after the award has been made, had the right to abandon his project entirely and neither take the property nor pay the award, in other words, if compliance with the award is entirely optional with him, that which is optional does not comply with the definition of a judgment, "The final determination of the rights of the parties.' We know of no statute or decision, and none have been cited to us, that sustains the position that upon an award the condemnor is obliged to take the property and pay the award; common experience is to the contrary, and suggestions or efforts to compel the condemnor to take and pay have been abandoned.
The appellant contends that as the verdict does not authorize the entry of a judgment thereupon, it necessarily does not draw interest. This position is equally untenable. In a case where the condemnor, at any time after the award, has the right to pay the award and take the property, but for purposes of his own convenience delays the payment and taking, the owner still being in the possession of the property, the just rule is that the award draws interest as a sum ascertained, and against that interest the condemnor is allowed credit for the value of the use of the property in the meantime by the owner. The reason of the rule is that between the time of the award and payment by the condemnor, the owner has only a qualified use of his property; he may use it as it is, but he cannot improve or sell it except subject to the rights acquired by the condemnation. "From the time of the award, he is practically deprived of his rights to dispose of the land. His possession is precarious, liable to be terminated at any time; he cannot safely rent; he cannot safely improve; if he sows he cannot be sure that he will reap. As he is not *Page 337 
placed in this position by any act of his own, is not a wrongdoer, nor under any contract, there would be no justice in charging him with any assumed value of the use." Lewis, Em. Dom. (3rd Ed.) § 742. To deny the owner such interest would be to deprive him of his property without compensation, and practically to hold, as an assumed fact, that such interest is offset by the value of his precarious possession. At the same time if the owner, undisturbed in his possession in the meantime has received valuable and substantial returns from the property, it is nothing but fair that he account therefor in liquidationpro tanto of the interest charges.
As indicated above, however, these principles are applicable only where the condemnor had the privilege, at any time after the award, to pay the award and take the property. In the case at bar, the power company, notwithstanding their appeal from the verdict of $23,500, had the right at any time thereafter to abandon their appeal, pay the award, and take the property; and, notwithstanding the appeal of the owners, the power company had the right under the express provisions of Section 3296, Vol. I, Code of Laws A.D. 1912, to deposit the amount of the verdict with the clerk and take the property for the contemplated purposes.
The agreed statement upon which the case was tried does not show that the use of the property by the owners in the meantime was of any value, and hence, this element of credit to which the power company may have been entitled not appearing, is presumed not to exist.
The judgment appealed from should accordingly be affirmed.